COURT OF APPEAL, FIRST CIRCUIT
                                              STATE OF LOUISIANA




RE:    Docket Number 2021 -CA -0240



Amy LeBlanc Goodson and William R. Goodson, Jr.
                      Versus - -
                                                                     19th Judicial District Court
City of Zachary and Jelks Construction, LLC                          Case #:   667741
                                                                     East Baton Rouge Parish




On Application for Rehearing       on   12/ 15/ 2021 By City of Zachary
Rehearing )       L./l 1, e




                                                                                                        Z4 -.
                                                                                   ohn Michael Guidry


                                                                                   a        e Z&     LL ;L
                                                                                  Guy Ho ridge


                                                                                                    91, g


                                                                                  Way4'e Ray Chutz              1
                                                                                                                r




Date      FEB 10 2022